Exceptions overruled. The defendant’s exceptions are to the denial of his motion for a directed verdict and to the refusal of the judge to give five of at least twenty-nine requested instructions in an action which resulted in a verdict for the plaintiff on a count for assault and on a count for false imprisonment. There was no error. The plaintiff admittedly was hunting game with a shotgun and had entered the defendant’s property. The defendant, armed with a service pistol, saw the plaintiff, pursued him, fired at least two and at most five shots, apprehended him on adjoining property, and took him to the defendant’s house where he was later interrogated by police. The conflicting evidence, which need not be recounted, as to the reasonableness of the conduct of the defendant, both as to the kind and degree of the force used against the plaintiff and as to the duration and method of detention, raised questions of fact for the jury who were given adequate instructions on the issues of liability and damages.